Title: To George Washington from Matthew McAllister, 10 June 1796
From: McAllister, Matthew
To: Washington, George


        
          Sir,
          Savannah June 10th 1796.
        
        I have reason to suppose the Judge of this District purposes resigning provided a more eligible situation shall present itself.
        Should that event take place, or any other by which the office he holds may become vacant, I beg leave to suggest my inclination to succeed him, in case it shall meet your approbation.
        
        This intimation, Sir, would certainly have been withheld but from a conjecture that it may have been suggested I do not wish to hold that Appointment even should I have been considered competent to the duties of it.
        My inclination in this respect has not been mentioned to any of the Gentlemen who represent this State in Congress—it is therefore the more probable some other person may be recommended to nomination—At the same time I flatter myself that none of the Gentln would do more than urge his particular friend.
        If necessary Sir, I must beg leave to refer you to the Judges of the Supreme Court of the United States who have had occasional opportunities of forming opinions in regard to my fitness or otherwise for the Office—to none of whom nor to any person in Congress have I communicated my present desire. With sentiments of the highest respect and regard, I have the honor to be Sir Your most obedient Servant
        
          Matthew McAllister
        
      